      Case 4:19-cv-00325-HSG Document 537 Filed 08/27/20 Page 1 of 1




 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6

 7                      NORTHERN DISTRICT OF CALIFORNIA
 8

 9
      IN RE TOY ASBESTOS LITIGATION           Case No. 4:19-cv-00325-HSG
10

11
                                              ORDER DISMISSING ACTION
12                                            AS TO DEFENDANT AURORA
                                              PUMP COMPANY WITHOUT
13                                            PREJUDICE
14                                            Judge:      Honorable Haywood S.
15                                                        Gilliam, Jr.
                                                          Courtroom: 2
16
17
                                              Complaint Filed: Dec. 14, 2008
18

19          Pursuant to the Joint Stipulation to Dismiss Action as to Defendant AURORA

20   PUMP COMPANY filed by the parties to this action, it is hereby ordered that Plaintiffs’

21   Complaint is dismissed as to Defendant AURORA PUMP COMPANY, without prejudice.
     Each party to bear its own costs.
22

23          IT IS SO ORDERED.

24
     Dated: 8/27/2020                        By:
25                                                 HON. HAYWARD S. GILLIAM, JR.
26                                                 United States District Judge

27

28
                                                1
                          ORDER DISMISSING ACTION AS TO DEFENDANT AURORA PUMP COMPANY
                                                                     WITHOUT PREJUDICE
